Citation Nr: 0516284	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-19 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for the residuals of 
bilateral ankle sprains.

4.  Entitlement to service connection for a thoracic spine 
disability.

5.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1996 to 
September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In March 2004, the Board remanded this matter for 
additional development of the evidence and due process 
considerations.  


FINDING OF FACT

The most probative evidence of record indicates that the 
veteran does not have a bilateral hip disability, a bilateral 
knee disability, a bilateral ankle disability, a thoracic 
spine disability, or a lumbar spine disability.


CONCLUSION OF LAW

A bilateral hip disability, a bilateral knee disability, a 
bilateral ankle disability, a thoracic spine disability, and 
a lumbar spine disability were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In June 2002 and April 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to identify any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  Moreover, the veteran has been afforded the 
necessary VA medical examinations in connection with his 
claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Neither the 
veteran nor his representative have argued otherwise.  

I.  Factual Background

The veteran's service medical records show that he sought 
treatment on a frequent basis for a host of complaints, 
including low back pain and ankle sprains.  The service 
medical records, however, are entirely negative for 
abnormalities pertaining to the hips or knees.

In pertinent part, the service medical records show that the 
veteran sought treatment in January 1997 after he reportedly 
twisted his right ankle while running.  The assessment was 
right ankle sprain.  The veteran was seen on two occasions in 
February 1997 in connection with his right ankle complaints.  
It was noted that the veteran had a strong desire to get out 
of the military.  The diagnosis was resolving grade 2 right 
ankle sprain.  

In May 1997, the veteran sought treatment for left ankle 
pain, claiming that he was jumping rope when he began to 
experience pain.  He denied injury.  The assessment was left 
foot strain.  In August 1997, the veteran reported to sick 
call with complaints of left ankle pain.  He claimed that he 
had a history of left ankle pain since February 1997, when he 
had slipped on some hydraulic fluid and fell while walking to 
a helicopter.  X-ray studies were unremarkable.  The 
assessment was resolving left ankle sprain.  

In February 1998, the veteran sought treatment for low back 
pain.  Examination revealed no edema, erythema, or loss of 
motion.  There was pain on motion.  The assessment was low 
back ligament strain.  The veteran was seen on four 
additional occasions in February 1998 in connection with his 
complaints of low back pain.  The assessment was low back 
muscle strain.  

In June 1998, the veteran reported to sick call and claimed 
to have had back pain for the past eight months.  He stated 
that he could not remember the exact method of injury.  
Examination revealed full range of motion with minor pain.  
There was tenderness to palpation to the lumbar spine.  The 
veteran was seen on three additional occasions in June 1998 
with complaints of low back pain.  

In July 1998, the veteran reported to sick call after his 
chit for limited duty expired.  He requested an extension of 
his duty restrictions as he continued to have back pain.  
Specifically, he claimed that he had pain in the lumbar, 
thoracic, and cervical areas of the spine which radiated to 
the shoulders, hips, and legs.  Examination revealed no 
visible deformities of the lumbar spine.  The spine seemed 
straight and there was no palpable muscle spasm, warmth, or 
loss of motion, although the veteran claimed to have pain.  
The assessment was chronic low back strain versus possible 
low back nerve impingement.  Later that week, the veteran 
attended back school and received instruction in the 
prevention of back pain.  

In September 1998, the veteran sought treatment for back 
pain, which he reported had been present for the past year.  
He denied knowing what caused his back pain initially.  He 
claimed that his pain was initially localized at L4, but was 
getting progressively worse.  Examination showed that posture 
and range of motion were normal.  Deep tendon reflexes were 
also normal.  There was no tenderness to palpation.  The 
right pelvis was noted to be hypermobile.  The assessment was 
low back pain possibly secondary to a hypermobile right 
pelvis.  The veteran was seen on three additional occasions 
in September 1998 for low back pain.  

The veteran sought treatment on two occasions in October 1998 
for low back pain.  The assessment was normal back 
examination with complaints of increased pain.  When the 
veteran was seen in November and December 1998, it was noted 
that his pain was improving slowly with physical therapy.  
Later in December 1998, however, the veteran reported that 
his chronic low back pain had not resolved.  In March 1999, 
the veteran indicated that his back had been feeling much 
better, although he still experienced left side deep pain 
down into his left leg.  The assessment was slight pain, 
possible left sacroiliac involvement.  In April 1999, the 
veteran reported that his pain was improving.  The assessment 
was mechanical low back pain.  

In February 2000, the veteran sought treatment for left ankle 
pain, which he reported had been present for the past 10 
days.  He claimed that he had been hiking and had stepped in 
a ditch.  The assessment was moderate Achilles tendon strain.  

In April 2000, the veteran sought treatment for difficulty 
walking, claiming that he had rolled his left foot playing 
football.  X-ray studies revealed a questionable fracture of 
the transverse cuneiform.  The assessment was ankle sprain, 
foot pain.  

In June 2000, the veteran underwent a confinement physical.  
At that time, his musculoskeletal system was normal.  

It does not appear that the veteran underwent a service 
separation medical examination; however, in September 2000, 
just prior to his discharge from active service, the 
veteran's health records were screened and he was found to be 
physically qualified for a transfer to the Reserve.

In May 2002, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
disabilities of the ankles, knees, hips, and middle and lower 
back.  

In support of the veteran's claim, the RO obtained private 
medical records which show that in May 2002, the veteran 
sought treatment for a history of "just generalized 
bilateral foot, ankle and leg and even somewhat low back 
pain."  Examination of the feet was basically aclinical.  
Scout view X-ray studies showed a significant amount of 
anterior shift of the Cyma line, most likely related to an 
over pronation type function.  The veteran was fitted with 
custom orthotics the following month.  

The veteran was afforded a VA medical examination in July 
2002.  The examiner noted that the veteran's claims folder 
had been provided and extensively reviewed.  The veteran 
reported that since 1996, he had a history of constant 
bilateral ankle pain, with aching, burning, morning stiffness 
and swelling.  He also claimed that he had a constant pain in 
his knees, which he rated as a 6 on a pain scale of 1 to 10.  
He also claimed to have aching, morning stiffness, burning, 
fatigue, locking, buckling, and instability in the knees.  
With respect to his hips, the veteran reported stiffness, 
aching, popping, and pain.  He rated his hip pain as 5/10 on 
a good day and 9/10 on a bad day.  He claimed that he had 20 
to 30 bad days monthly.  Regarding his back, he complained of 
spasms on a daily basis and constant pain.  

After examining the veteran and reviewing his claims folder, 
the examiner noted that the veteran had had "multiple, 
multiple visits to sick call for his back and other joint 
problems" during service.  Nonetheless, he indicated that 
current physical examination was "totally normal" and 
"without any objective findings of abnormalities."  The 
assessment was polyarthralgias.  The examiner indicated that 
a full medical workup for rheumatological and other medical 
disease processes might be necessary to account for the 
veteran's polyarthralgias. 

The veteran underwent VA feet examination in August 2003.  
The examiner noted that the veteran wore orthotics and 
complained of bilateral foot pain.  Examination revealed 
obvious pes planus with malalignment of the Achilles tendon.  
Gait was normal, with no tenderness to palpation about the 
foot, ankle, or Achilles tendon.  X-ray studies of the feet 
were unremarkable, but for trace degenerative osteophytes 
about the left first metatarsal-phalangeal joint.  The 
examiner indicated that he would expect the veteran to 
experience some residual pain and discomfort with prolonged 
walking with his pes planus; however, it appeared that the 
orthotic devices were helping the veteran so he would expect 
no residuals.  

In pertinent part, VA clinical records, dated from September 
1999 to January 2005, show that X-ray studies of the knees, 
lumbosacral spine, and pelvis in August 2002 were normal.  In 
October 2002, the veteran sought treatment for left foot pain 
at the inner ankle for the past three years.  He indicated 
that he had recently received orthotics, but they had not 
helped.  He also reported a history of twisting injuries to 
his ankles in service.  Examination of the knees was normal.  
The ankles exhibited no deformity, swelling, redness, loss of 
motion, or heat, although the veteran reported tenderness.  
The assessment was chronic foot, knee, and back pain.  The 
veteran again reported chronic foot pain in October 2004.  

In July 2004, the veteran was examined by a VA 
rheumatologist.  The examiner noted that the veteran had 
previously been examined by an orthopedist.  The veteran 
reported that he had bilateral ankle, hip and knee 
complaints, including daily pain.  He denied any swelling, 
buckling of giving out of the knees.  The veteran indicated 
that he received no medical treatment for his complaints, nor 
did he take any medication.  Physical examination revealed 
good range of motion of the cervical, thoracic, and lumbar 
spine, with normal curvature.  There were no areas of 
paravertebral tenderness.  Both hips had full internal and 
external rotation, full abduction, and were nontender.  Both 
knees also exhibited full range of motion, with no 
instability, effusion, or instability.  There were no signs 
of inflammation or synovitis.  Both ankles exhibited full 
range of motion.  The feet had moderate decreased curvature, 
consistent with pes planus.  The examiner noted that previous 
radiographs were unremarkable for any significant pathology.  

The assessment of the examiner was that the veteran had 
arthralgias in the hip, knee, and ankle region of unclear 
etiology.  The examiner, however, indicated that he did not 
think there was an underlying inflammatory arthritis present, 
nor did he think there was any underlying systemic disease as 
a cause of the veteran's aches and pains.  More or less, he 
indicated that the veteran's pains were of a mechanical 
nature as previously commented upon by orthopedists, and was 
not related to a service-related occurrence from a 
rheumatologic perspective.  The examiner further concluded 
that he did not think the veteran's symptoms were related to 
any service-related issue, including a causal relationship to 
the anthrax vaccine.  

It is noted that in a September 2003 rating decision, the RO 
denied service connection for bilateral pes planus.  In a 
February 2005 rating decision, the RO denied service 
connection for an undiagnosed illness manifested by chronic 
pain in the legs, hips, and feet related to the anthrax 
vaccine.  The RO noted that the veteran had no foreign or sea 
service, and had not served in the Southwest Asia theater of 
operations during the Gulf War era.  See e.g. 38 C.F.R. 
§ 3.317 (2004).  Although he was duly notified of these 
decisions and his appellate rights, the veteran did not 
appeal.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

As set forth above, the service medical records document 
treatment for complaints of right and left ankle injuries, as 
well as back pain.  The post-service medical evidence shows 
that the veteran continues to complain of ankle and back 
pain, as well as bilateral hip and knee pain.  

Nonetheless, despite repeated examination, the record 
contains no evidence that the veteran currently has a 
bilateral hip disability, a bilateral knee disability, a 
bilateral ankle disability, a thoracic spine disability, or a 
lumbar spine disability.  Indeed, objective examinations 
reveal that current physical examination of the hips, knees, 
ankles, and spine is "totally normal" and "without any 
objective findings of abnormalities."  While it is clear 
that the veteran has foot pain and related symptomatology due 
to bilateral pes planus, service connection for that 
disability was denied in a final September 2003 rating 
decision.  

The Board has considered that the veteran has complained of 
pain in the hips, knees, ankles, and back and that the 
medical evidence of record notes diagnoses of polyarthralgias 
and pain.  After examining the veteran and reviewing his 
claims folder, however, in July 2004, a VA examiner concluded 
that the etiology of the veteran's complaints was unclear, 
although it was not due to an underlying systemic disease 
process.  

In that regard, the Court has held that a symptom alone, such 
as pain, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this 
case, there are subjective complaints of hip, knee, ankle, 
and back pain without any objective evidence of underlying 
pathology.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has a bilateral 
hip disability, a bilateral knee disability, a bilateral 
ankle disability, a thoracic spine disability, or a lumbar 
spine disability.  As noted, absent proof of a present 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225.  Thus, service connection for a bilateral hip 
disability, a bilateral knee disability, a bilateral ankle 
disability, a thoracic spine disability, and a lumbar spine 
disability is denied.




ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for the residuals of 
bilateral ankle sprains is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


